Citation Nr: 0905854	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior September 28, 1990, 
for service connection for Hodgkin's disease, including on 
the basis of clear and unmistakable error (CUE) in the 
September 1977 rating decision.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1964 to December 1965 and from July 1966 to September 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  It is not shown that the Veteran filed a claim for 
service connection for Hodgkin's disease prior to the 
September 1977 rating decision.

2.  The Veteran's entitlement to service connection for 
Hodgkin's disease is based entirely on Agent Orange exposure 
in Vietnam. 

3.  The Veteran did not appeal the May 1994 rating decision, 
which assigned February 3, 1994, as the effective date for 
service connection for Hodgkin's disease; the May 1994 
decision is final.      


CONCLUSIONS OF LAW

1.  The criteria for a finding of CUE in the September 1977 
rating decision have not been met.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.105 (2008).  

 2.  The criteria for an effective date prior to September 
28, 1990, for the award of service connection for Hodgkin's 
disease have not been met.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.105 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), is not 
applicable to claims of clear and unmistakable error, because 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing 
Parker as "holding VCAA inapplicable to claim that RO 
decision contained CUE").

Additionally, inasmuch as the Veteran is asserting a claim 
for an earlier effective date based on the general legal 
provisions governing assignment of effective dates and not on 
the basis of CUE, the Board finds that the provisions of the 
(VCAA), are also not applicable because adjudication of such 
a claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  As will be explained in the 
analysis below, assertion of such a claim in the instant case 
represents, as a matter of law, an impermissible 
"freestanding" claim for an earlier effective date.  The 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action in relation to the Veteran's earlier 
effective date claim is harmless error.

II.  Factual Background

In a January 1977 application for compensation or pension the 
Veteran indicated that the diseases or injuries for which he 
was seeking compensation or pension included pilonidal cyst 
and burns.  The Veteran reported that he was treated for the 
cyst between December 1968 and January 1969 while stationed 
in Vietnam and that he was treated for the burns in 1969, 
also while stationed in Vietnam.

In an April 1977 deferred rating decision the RO noted that 
it was deferring decision on the Veteran's pension claim 
pending receipt of medical evidence.  The decision requested 
that the Veteran be asked to submit current medical evidence 
to support his claim.  

In a May 1977 letter the RO requested that the Veteran submit 
current medical evidence to support his claim for pension.  

In a response to this request, University of Southern 
California Medical Center sent the RO 1977 medical records, 
which included a March 1977 analysis of a lymph node tissue 
biopsy, which showed Hodgkin's disease, mixed cellularity 
type. 

In an August 1977 decision the RO granted service connection 
for pilonidal cyst (rated noncompensable) and for residuals 
of a burn to the right wrist (rated noncompensable), finding 
that the cyst was incurred and treated in service (in 
December 1968) and that the burn was incurred and treated in 
service (in January 1969) but that there were no residuals of 
either problem found on separation examination.  The decision 
also granted non-service connected pension for Hodgkin's 
disease (rated 100 percent), finding that the disease 
precluded any form of gainful employment.  

In a formal claim received by the RO in November 1990 the 
Veteran sought service connection for Hodgkin's disease.  

In a July 1991 rating decision the RO denied service 
connection for Non-Hodgkin's lymphoma, finding that there was 
no evidence to support a finding that the Veteran had Non-
Hodgkin's lymphoma.  Also, in July 1991 the RO denied service 
connection for Hodgkin's disease, finding that it was not 
shown until some seven years after service in 1976, making 
the Veteran ineligible for service connection on a direct or 
presumptive basis.  The RO also proposed to reduce the 
Veteran's non-service connected rating for Hodgkin's disease 
from 100 percent to 0 percent on the basis that the disease 
had been in remission since 1978.   

A September 1991 rating decision found that the Veteran was 
no longer eligible for non-service connected pension for 
Hodgkin's disease as he was no longer incapable of employment 
due to the disease.  Consequently, non-service connected 
pension benefits were severed.  

In August 1993 the Veteran requested reopening of his claim 
for service connection for Hodgkin's disease.

In an August 1994 rating decision the RO granted service 
connection for Hodgkin's disease (rated noncompensable) based 
on exposure to Agent Orange in service.  The decision 
assigned an effective date of February 3, 1994, the effective 
date of the final rule allowing for presumptive service 
connection for Hodgkin's disease on the basis of Agent Orange 
exposure.   

In his May 2004 claim the Veteran indicated that he was 
diagnosed as having Hodgkin's disease in 1976.  He sought the 
advice of the county Veteran's representative who advised him 
to file a claim with VA, which led to the award of non-
service connected pension.  Later, while working as a 
disability claims clerk trainee, he discovered that his claim 
should have been for service connected disability.  The 
Veteran contended that under the 1962 Public Law 87-645, the 
period in which certain chronic diseases could become 
manifest for purposes of receiving presumptive service 
connection was changed from 3 to 7 years.  He also contended 
that one of the diseases subject to the change was Hodgkin's 
disease.  Additionally, he argued that VA has a 
responsibility to process a disability claim on the basis of 
both service connected and nonservice connected disability so 
VA should have issued a decision in 1977 granting him 
presumptive service connection on the basis that his 
Hodgkin's Disease became manifest within seven years of 
separation from service.  

In a December 2005 statement of the case the RO granted an 
earlier, September 28, 1990, effective date for the award of 
service connection for Hodgkin's disease.  The RO noted that 
it had received a claim for service connection for service 
connection as of this date.  It then found that because 
pertinent case-law (i.e. Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer 
III)) allowed an effective date prior to the date of 
legislative change in certain cases where a claim was 
received between May 3, 1989 and the date of the pertinent 
legislative change (in this case February 3, 1994), the 
earlier effective date of September 1990 could be assigned.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication."  Id.  Contrary to a finding of CUE, if a 
claim is allowed after it is reopened on the basis of new and 
material evidence the effective date may not antedate the 
date of receipt of the reopened claim.  38 C.F.R. § 3.400(r).

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet.App. 
296 (2006). 

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  A claim by a 
Veteran for compensation may be considered a claim for 
pension; and a claim by a Veteran for pension may be 
considered a claim for compensation. The greater benefit will 
be awarded, unless the claimant specifically elects the 
lesser benefit.  38 C.F.R. § 3.151(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).



IV.  Analysis

The Veteran has essentially alleged that the claim, which was 
subject to the September 1977 rating decision granting 
nonservice-connected pension for Hodgkin's Disease should 
have also been considered a claim for service-connected 
compensation for Hodgkin's Disease and that this lack of 
consideration constituted CUE.  An examination of the 
documentation of record does not show any communication from 
the Veteran at that time requesting a determination of 
entitlement to service connection for Hodgkin's disease or 
evidencing a belief in entitlement to service connection for 
Hodgkin's disease.  Instead, the record simply shows that the 
Veteran filed an application for compensation and pension 
where he listed two disabilities, which he alleged began in 
service, pilonidal cysts and burns.  The Veteran did not list 
Hodgkin's disease.  After receiving the claim, the RO 
determined that it needed medical evidence to support the 
Veteran's pension claim and requested that the Veteran submit 
such evidence.  In response, the RO received medical evidence 
showing that the Veteran was disabled due to Hodgkin's 
disease.  The RO then granted entitlement to nonservice 
connected pension, along with entitlement to service 
connection for pilonidal cyst and residuals of the burn to 
the right wrist in the September 1977 decision.  Nothing in 
the Veteran's communications prior to the decision or in the 
medical records received prior to the decision suggested that 
the Veteran was requesting entitlement to service connection 
for Hodgkin's disease or that he believed he was entitled to 
be service connected for such disability.  Accordingly, there 
is no basis for finding that the veteran had filed a claim 
for service connection for Hodgkin's disease at that time.  
38 C.F.R. § 3.1(p).  

The Veteran essentially contends that the RO was required, 
under the pertinent regulations, to consider his pension 
claim (on the basis of Hodgkin's disease) as a claim of 
service connection for Hodgkin's disease.  The applicable 
regulations (which were in place at the time of the Veteran's 
claim for pension and at the time of the September 1977 
decision, and which remain in place) do not require VA to 
consider a claim for pension as also a claim for compensation 
but indicate only that VA "may" make such consideration.  
38 C.F.R. § 3.151 (1976, 1977, 2008).  The word "may" 
signifies that the Secretary is instructed to exercise his 
discretion under the regulation in accordance with the 
contents of the application and the evidence in support of 
it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); see 
also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the 
operative word "may," in the regulation, clearly indicates 
discretion).  Thus, the RO was not required to consider the 
Veteran's claim for pension as a claim for compensation but 
simply had the discretion to do so.  Consequently, the Board 
cannot find that the RO committed clear and unmistakable 
error in the September 1977 rating decision by not 
considering (and thus not adjudicating) a claim for service 
connection for Hodgkin's disease.  

Even if the RO had been required to adjudicate a claim for 
service connection for Hodgkin's Disease in September 1977, 
there was no basis in the record at that time for granting 
entitlement to this benefit as it is not shown (nor alleged) 
that Hodgkin's disease became manifest until at least 1976, 
some 7 years after service.  The Veteran has argued that the 
applicable law at the time would have allowed for presumptive 
service connection on the basis that his Hodgkin's disease 
became manifest within seven years of separation from 
service.  Although the applicable law had been changed in 
1962 to provide for a seven-year presumptive period for 
Multiple Sclerosis (MS) (see 38 U.S.C.A. § 312 (4) (1963) and 
accompanying notes), in order for a Veteran to have been 
entitled to service connection for Hodgkin's Disease, this 
disease needed to have become manifest within one year of 
separation.  38 U.S.C.A. § 301, 312(a)(1) (1976).  This 
presumptive period has remained in place.  See 38 U.S.C.A. 
§ 1112(a)(1) (2002); 38 C.F.R. § 3.309(a) (2008).

The Board has also considered whether an earlier effective 
date could be granted based on the general legal authority 
governing assignment of effective dates.  Once a rating 
decision has become final, however, a claimant cannot 
challenge the assignment of the effective date of that final 
rating decision by  raising "a freestanding claim" for an 
earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  Instead, the only way to overcome the finality 
of a decision in regard to receiving an earlier effective 
date is by a request for revision of that final RO decision 
on the basis on clear and unmistakable error.  Id.  In the 
instant case, the Veteran did not appeal the August 1994 
decision, which assigned a February 3, 1994 effective date 
for service connection for Hodgkin's Disease.  That decision 
thus became final and the Veteran cannot now raise a 
freestanding claim for an earlier effective date.  
Accordingly, CUE is the only basis on which the Veteran can 
claim an earlier effective date and as explained above, the 
Veteran's CUE claim pertaining to the September 1977 rating 
decision must fail.  Further, the Veteran has not alleged CUE 
in any other rating decision.  The Board notes that its 
current finding does not disturb the RO's assignment, in the 
December 2005 statement of the case, of an earlier effective 
date of September 28, 1990, as this assignment was 
essentially done on the RO's own motion. 

In summary, given that it is not shown that the Veteran filed 
a claim of service connection for Hodgkin's disease prior to 
the September 1977 rating decision and given that the RO was 
not required to consider the Veteran's initial claim for 
pension (based on Hodgkin's Disease) as a claim for 
compensation, CUE in the September 1977 rating decision is 
not shown.  Additionally, given that the Veteran has not 
asserted any other CUE claims and cannot challenge the 
assignment of the February 3, 1994 effective date by the 
August 1994 rating decision through a freestanding claim for 
an earlier effective date, the Board has no basis for 
assigning an effective date for service connection for 
Hodgkin's Disease earlier than September 28, 1990, the 
effective date assigned by the RO on its own motion.  


ORDER

Entitlement to an effective date prior September 28, 1990, 
for service connection for Hodgkin's disease, including on 
the basis of clear and unmistakable error (CUE) in the 
September 1977 rating decision is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


